Case 2:20-cv-11345-VAP-JEM Document 17 Filed 07/21/21 Page 1 of 1 Page ID #:68




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES − GENERAL

 CASE NO.: 2:20−cv−11345−VAP−JEM                                     DATE: July 21, 2021

 TITLE:          Mister Bailey v. Andreas K. Papavasiliou et al

 Present: The Honorable: VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE
                 Christine Chung                                    Not Reported
                  Deputy Clerk                                      Court Reporter
 ATTORNEYS PRESENT FOR PLAINTIFFS:               ATTORNEYS PRESENT FOR DEFENDANTS:

                   Not Present                                    Not Present

 Proceedings:       ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                       PROSECUTION (IN CHAMBERS)

     Plaintiff(s) is hereby ordered to show cause in writing not later than August 20, 2021
 why this action should not be dismissed for lack of prosecution.
     The Court will consider the filing of the following, as an appropriate response to this
 OSC, on or before the above date:
            - Plaintiff's filing of a noticed motion for entry of default judgment
       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
 no oral argument on this Order to Show Cause will be heard unless ordered by the court. The
 Order will stand submitted upon the filing of the response to the Order to Show Cause. Failure
 to timely respond to the Court's Order may result in the dismissal of the action.




                                                                                               : 00
                                                                        Initials of Preparer cch


 CV−90 (03/15)                            CIVIL MINUTES − GENERAL                     Page 1 of 1
